VILLANTI, Judge.
Jeremiah Jones seeks review of the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Jones argues that his written sentences do not comport with the oral pronouncement in cases 01-4419-CF and 02-1867-CF. See Coleman v. State, 898 So.2d 997, 998 (Fla. 2d DCA 2005). He asserts that the trial court orally pronounced that his sentences were to run concurrently, but the sentencing documents reflect consecutively.
The postconviction court summarily denied this claim without attaching portions of the records or flies to support the denial. Accordingly, we reverse and remand for reconsideration of Jones’ motion in accordance with our decisions in Lott v. State, 865 So.2d 637 (Fla. 2d DCA 2004), and Dowe v. State, 794 So.2d 624 (Fla. 2d DCA 2001). If the postconviction court again summarily denies the motion, it must set forth its rationale and attach any relevant portions of the record which support its denial.
Reversed and remanded.
WALLACE and LaROSE, JJ., Concur.